              Case 2:20-cv-00116-DWC Document 16 Filed 09/23/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10      CHIRSTINA SUE HENRY,
                                                        CASE NO. 2:20-CV-116-DWC
11                             Plaintiff,
                                                        ORDER GRANTING EAJA
12              v.                                      ATTORNEY’S FEES
13      COMMISSIONER OF SOCIAL
        SECURITY,
14
                               Defendant.
15

16          Currently pending before the Court is Plaintiff’s Motion for Attorney Fees and Costs

17 Under EAJA. Dkt. 14. This Court has jurisdiction pursuant to 28 U.S.C. § 636(c), Fed. R. Civ. P.

18 73, and Local Magistrate Judge Rule MJR 13. See also Dkt. 4.

19          Plaintiff requests fees under the Equal Access to Justice Act, 28 U.S.C. § 2412,

20 (“EAJA”). Dkt. 14. Defendant filed a Response stating Defendant had no objection to the request

21 for fees. Dkt. 15. Based on the EAJA, attorney time itemization (Dkt. 14, p. 4), the relevant

22 record, and the Response, the Court orders an EAJA Award in the amount of EAJA attorney’s

23 fees of $5,892.95 and costs in the amount of $400.00 be awarded to Plaintiff. Astrue v. Ratliff,

24 560 U.S. 586, 591–97 (2010); see also 28 U.S.C. § 1920; 31 U.S.C. § 1304(a).

     ORDER GRANTING EAJA ATTORNEY’S FEES -
     1
              Case 2:20-cv-00116-DWC Document 16 Filed 09/23/20 Page 2 of 2




 1          The Commissioner is directed to contact the U.S. Department of Treasury after this Order

 2 is entered to determine if the EAJA Award is subject to any offset. If the U.S. Department of the

 3 Treasury verifies to the Office of General Counsel that Plaintiff does not owe a debt and is not

 4 subject to any offset, the government shall pay the EAJA Award directly to Todd R. Renda,

 5 Plaintiff’s counsel. If there is an offset, any remainder shall be made payable to Plaintiff, based

 6 on the Department of the Treasury’s Offset Program and standard practices, and the check shall

 7 be mailed to Plaintiff’s counsel, Todd R. Renda, 6314 19th Street West, Suite 21, Tacoma, WA

 8 98466.

 9          Dated this 23rd day of September, 2020.


                                                          A
10

11
                                                          David W. Christel
12                                                        United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING EAJA ATTORNEY’S FEES -
     2
